Citation Nr: 1448583	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.

In August 2014, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board observes that the Veteran was most recently afforded a VA examination of his bilateral knee disabilities in February 2013.  At that time, his reported symptoms included constant pain with swelling, and increased pain with activity.  Range of motion revealed right knee flexion to 70 degrees; extension 0 degrees; left knee flexion was 90 degrees; extension was 0 degrees; there was no objective evidence of painful ranges of motion.  There was no objective indication of subluxation or instability.  Meniscectomy residual signs and symptoms were noted as frequent pain, swelling, and decreased range of motion.  Assessments of right knee osteoarthritis, left knee sprain associated with right knee osteoarthritis, and arthroscopic repair, right knee, were made.  Subsequent VA outpatient physical therapy records of January 2014 and February 2014 reveal continued complaints of knee pain; however, ranges of motion appeared to have improved. 

During the August 2014 Board hearing, the Veteran explicitly testified that his symptoms had increased in severity since his last VA examination.  Indeed, he reported that he falls more, experiences instability/giving way even with his braces, experiences an increase in swelling approximately four times per week, and has difficulty with bending and squatting.  He further stated that both of his knees lock and are very painful. 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Board notes, however, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be obtained to determine the current manifestations and level of severity associated with the Veteran's left and right knee disabilities. 

In this regard, the Board finds that the examiner should offer specific findings with respect to any loss of muscle or atrophy in the Veteran's legs that is related to his bilateral knee disabilities.  In this regard, the February 2013 VA examination report reflects that, upon muscle strength testing, the Veteran had 4/5 strength on the right side on knee flexion and extension.  Moreover, at his August 2014 hearing, he testified that he had lost muscle mass in his legs, greater on the right, and such were atrophied.  Therefore, upon examination, the examiner should specifically address the nature and severity of any muscle impairment resulting from the Veteran's bilateral knee disabilities.

The Board also notes that VA treatment records dated to February 2014 have been associated with the claims file.  These records reflect that the Veteran has been receiving regular and ongoing VA treatment, namely physical therapy, for his knee disabilities.  Therefore, on remand, the Veteran should be afforded an opportunity to identify any VA or non-VA healthcare provider who has treated him for knee disabilities and, thereafter, all identified records, to include those from the Pueblo and Denver, Colorado, VA facilities dated from February 2014 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated her for bilateral knee disabilities.  After securing any necessary authorization from his, all identified records, to include those from the Pueblo and Denver VA facilities dated from February 2014 to the present, should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to assess the severity and symptomatology associated with his service-connected bilateral knee disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated studies or tests shall be accomplished. 

The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The examination report should address the following: 

Describe all symptoms caused by the service-connected bilateral knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the knees exhibit weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when each knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner shall also state whether there is any instability/subluxation of either knee, and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into either knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported. Any assistive devices being used should be noted in terms of the nature and frequency of such. 

The examiner should also address any muscle impairment of the legs resulting from the Veteran's bilateral knee disabilities, to include loss of muscle mass or atrophy.  If any such impairment is found, the examiner should identify the muscle group affected and the severity of the impairment.

The examiner should also address the functional impact of the Veteran's bilateral knee disabilities on his daily life and employability. 

The examiner should provide a rationale for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



